Citation Nr: 9902349	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to payment of an apportionment of the veterans 
pension benefits, beyond the appellants 18th birthday, while 
the appellant pursued a course of education between June 1988 
and January 1993.    


REPRESENTATION

Appellant represented by:	Christine K. Krackeler, 
Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from  February 1967 
to February 1970.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The appellant in this case is the daughter of the veteran.  
She was born in April 1970 and, effective from 1981, was, 
through her mother (the veterans former wife), in receipt of 
an apportionment of the veterans VA disability pension 
benefits.  This apportionment was apparently terminated in 
1988, when the appellant attained 18 years of age.  In this 
appeal, the appellant contends that she submitted, in a 
timely manner, the necessary documentation required to 
continue to receive payment of her apportionment of the 
veterans benefits while she pursued a course of education 
between June 1988 and January 1993.  

The appeal itself appears to arise from a July 1991 letter 
from the RO to the appellant, in which she was informed that 
her claim for an apportionment of the veterans benefits was 
denied.  A subsequent letter from the appellant, received in 
March 1992, may be considered a notice of disagreement with 
that decision.  In June 1994, a statement of the case was 
eventually forwarded to the appellant at her correct address.  
The Board observes that a copy of the statement of the case 
was forwarded to the veteran, but it is not clear to what 
extent, if any, the veteran has availed himself of the 
procedures incident to contested claims.

In July 1994, the RO received a request from the appellants 
representative for an extension of time within which to file 
a substantive appeal.  It does not appear, however, that the 
RO made any response to this request, but instead construed 
the request for an extension of time to be the substantive 
appeal itself.  Shortly thereafter, in October 1994, the 
appellant submitted a VA Form 1-9 (Appeal to Board of 
Veterans Appeals), in which she set forth her contentions 
with respect to her appeal, and requested a hearing at the 
RO, before a Member of the Board.  It appears that the 
appellant was scheduled to appear at a hearing in March 1995, 
but that she failed to report for it.  In 1998, the claims 
file was forwarded to the Board in Washington, DC.  


REMAND

As indicated above, the appellant was apparently scheduled to 
appear at a hearing at the RO in March 1995.  She evidently 
failed to report for that hearing, but there seems to have 
been some confusion as to whether the appellants attorney 
was advised of this matter.  Therefore, in August 1998, the 
Board wrote to the appellants representative, with a copy of 
the letter to the appellant, requesting clarification as to 
whether the appellant desired to appear at a hearing before 
the Board.  The letter advised that, in the event no response 
were received within 30 days, it would be assumed the 
appellant still wanted a hearing before a Board Member at the 
RO, and arrangements would be made to accomplish that.  No 
response was received from either the appellant or her 
representative within the next 30 days.

Under the circumstances described above, this case is 
remanded for the following:

The RO should schedule the appellant for 
a hearing before a Member of the Board at 
the RO as soon as practicable.  

No action is required of the appellant until she is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
